FILED
                           NOT FOR PUBLICATION
                                                                           MAY 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEVEN A. HOLPER; KARA HOLPER,                   No. 14-16438

              Plaintiffs - Appellants,           D.C. No. 2:13-cv-00869-APG-
                                                 GWF
  v.

ACE AMERICAN INSURANCE                           MEMORANDUM*
COMPANY,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                             Submitted May 12, 2016**
                              San Francisco, California

Before: TROTT, IKUTA, and WATFORD, Circuit Judges.

       The Holpers appeal the district court’s summary judgment granted to Ace

American Insurance Company in their attempt by way of a liability claim to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
recover for injuries suffered by Steven Holper in a boating accident caused by his

wife, Kara. We have jurisdiction over this timely appeal, and we affirm.

      The district court concluded that the disputed liability claim is precluded by

an unambiguous policy exclusion which denies coverage if injury to the named

insured (Steven) is caused by a person to whom Steven granted express permission

to operate the boat. This exclusion is commonly known as the “household

exclusion.”

      The Holpers do not challenge the court’s holding that the policy exclusion is

not ambiguous. Instead, they rely on an unpersuasive argument not advanced in

the district court, i.e., that “the doctrine of reasonable expectations should

supercede the unclear contract language and provide coverage for Dr. Holper’s

injuries.” By not raising this issue in the district court, the Holpers forfeited it.

O’Guinn v. Lovelock Correctional Center, 502 F.3d 1056, 1063 n.3 (9th Cir.

2007). In any event, the “reasonable expectations” doctrine does not apply to

unambiguous policy provisions. Farmers Ins. Exchange v. Young, 832 P.2d 376,

379 n.3 (Nev. 1992) (the “reasonable expectations” doctrine only applies if a

policy is ambiguous).

      In the alternative, the Holpers contend that the “‘household exclusion’ in the

policy . . . is invalid on public policy grounds.” They base this argument on Nev.


                                           -2-
Rev. Stat. § 687B.147, which requires such an exclusion in cases involving

passenger cars to include the precise names of persons excluded for the exclusion

to be valid. This argument is defective on its face. NRS 687B.147 applies to

passenger cars, not to watercraft.

      Finally, the district court did not abuse its discretion in declining to certify

this issue for decision to the Nevada Supreme Court. We also do not believe that

certification is necessary in this uncomplicated straightforward case.

      AFFIRMED.




                                          -3-